Citation Nr: 1811340	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  12-08 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sinusitis with headaches.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Air Force from January 1973 to April 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This matter was previously before the Board in September 2016 and was remanded for further development.  As remand directives have been substantially complied with, the Board will proceed with adjudication of the case.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran does not have a sinus disability etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for sinusitis with headaches have not been met.  38 U.S.C. §§ 1110, 5107(b); 38 C.F.R. § 3.303(a) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, the duty to notify was satisfied by way of a letter to the Veteran in July 2010 that fully addressed all notice elements.  The letter was sent prior to adjudication and informed the Veteran of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini, 18 Vet. App. at 112.  

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  VA has fulfilled its duty to assist the Veteran.  Service treatment records, private treatment records, and VA medical treatment records, have been obtained.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The Veteran also identified additional VA medical records in her August 2012 Statement in Support of Claim, which VA obtained and associated with the Veteran's claim file.  

Additionally, VA examinations were conducted in July 2010 and October 2016.  The examiners made all required clinical findings and provided sufficient information.  38 C.F.R. § 3.159 (c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Thus, the Board finds that the examinations and opinions are adequate to adjudicate the Veteran's claims discussed herein.  The resulting opinions were based on thorough examinations, appropriate diagnostic tests, and reviews of the Veteran's medical history.  Moreover, they contain sufficient information to allow the Board to apply the relevant statutes, regulations, and rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Therefore, the VA examinations are fully adequate for adjudication purposes, and VA has met its duty to assist in obtaining VA examinations or medical opinions with respect to the issues on appeal. 



      Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107(b).

In the present case, the Veteran contends that service connection is warranted for her sinus condition.  While the evidence shows that the Veteran has a history of sinus congestion; the evidence does not support a finding of a current sinus disability.  

As this case turns on whether or not the Veteran has a current sinus condition, the discussion will focus on the evidence related to that question. 

Post-service medical records show that in a January 2001 clinic visit, the Veteran reported that she used to have chronic sinus problems with migraines, but that they are not as bad since she had dental extractions. In August 2003, the Veteran complained of sinus congestion.  She reported that she is usually treated with a 10 day course of antibiotics which resolves the problem.  The Veteran was diagnosed with acute sinusitis and given Bactrim.   

In April 2008, the Veteran complained of sleep apnea, sinus problems, and headaches in which the Veteran was diagnosed with having a deviated septum. In October 2009, the Veteran complained of chronic sinus pain with drainage.  The examiner noted that the Veteran's thyroid x-ray was normal, and she had a normal chest examination.  The Veteran was prescribed amoxicillin.

In July 2010, the Veteran received a VA examination where she reported missing work 1 to 2 times a month for her sinus condition, but lately, she was able to work with her medications.  She further reported that she uses over-the-counter sinus cold PRN, but no nasal drops, and that she takes antibiotics once every three months.  After a review of the Veteran's records, the examiner noted that the Veteran was seen in the emergency room three times last year because of sinusitis/headaches.  The examiner further noted that the Veteran's sinus condition had its onset during service in which she was diagnosed with sinusitis and treated with normal saline.  Physical exam in March 1975 while in service showed the Veteran clear of sinusitis.  Upon examination, the examiner noted no allergic, bacterial, granulomatous or vasomotor rhinitis.  The examiner further noted that the Veteran was not breathing through her nose because of congestion, and that the Veteran had speech impairment due to nasal regurgitation with on and off congestion.  Diagnostic tests of the Veteran's sinus series were negative.  The examiner noted that despite the Veteran's subjective complaints, there is no objective evidence of sinusitis at this time. 

On September 30, 2013 during a health maintenance follow-up, the Veteran complained of sinus congestion with brownish mucus.  She reported being last treated at Defuniak Springs Hospital with the same complaint on September 25, 2013 in which she was given a rocephin injection, a z-pak, and a medrol pack.  Upon examination, the examiner noted no pharyngeal tm [sic] are shiny and intact without inflammation.  The examiner advised the Veteran to continue using Claritin, flunisolide (ragweed season), and noted that augmentin would be added.

In October 2015, the Veteran was diagnosed with acute rhinosinusitis after complaining of cough, congestion, and a low grade fever.

In January 2016, the Veteran complained of fatigue and sinus headaches, and subsequently in April 2016, the Veteran reported a worsening of sinus congestion with mucus turning yellow.  The examiner noted that the Veteran has been on Zyrtec and Flonase but continues to smoke against medical advice.  The Veteran was diagnosed with acute sinusitis. 

In May 2016, the Veteran complained of having recurring sinus infections, noting that she has had three this year.  The examiner diagnosed the Veteran with acute exacerbation of chronic bronchitis with sinusitis, and prescribed short-term prednisone, Zyrtec, and ciprofloxacin for 10 days.

In a June 2016 clinic visit, the Veteran was evaluated for sinus problems.  She reported daily nasal congestion, facial pain, and decreased sense of smell.  She further reported that she has been on nasal steroids before, but not currently using them.  The Veteran was given a sinus rinse to use daily for congestion. 

A September 2016 CT scan of the Veteran's sinuses found a nasal septal deviation without findings to suggest acute or chronic sinus disease. In October 2016, a primary care note reported no new sinus problems.  

The Veteran underwent a VA examination in October 2016 in which the Veteran reported having a sinusitis condition that comes and goes, and that she sometimes gets antibiotics.  The Veteran further reported that she has constant symptoms of pressure behind the eyes and face with headaches.  She reported using a Nettie pot, and fluticasone spray for congestion, and that she has used Zyrtec and Sudafed in the past.  The examiner found that the Veteran did not have any condition with her nose, throat, larynx, or pharynx and that there was insufficient evidence to warrant or confirm a diagnosis of an acute or chronic sinusitis disorder or residuals.  The examiner also noted that the Veteran takes medications for symptom relief for a condition which is not demonstrated on CT scan, which is the gold standard of imaging studies for demonstrating the presence of sinus disease.

Considering the evidence of record, the Board finds that the most probative evidence demonstrates that the Veteran does not have a current sinus condition, and that she has not had a sinus condition during the pendency of the appeal, that she has acute symptoms that are treated with medication. The evidence shows that while the Veteran has had complaints of sinus congestion throughout the years and have been diagnosed with acute sinusitis on occasion, the objective evidence, to include a negative CT scan, and the findings on the VA examinations as well as the October 2009 x-rays, fails to document a sinus condition.  The Board recognizes that if there is a diagnosis during the pendency of the appeal, then service connection can be awarded based on that diagnosis, however, the Board finds that the 2016 examiner's findings along with the results of the September 2016 CT scan, establish that the Veteran has not had acute or chronic sinusitis during the appeal period and the reported diagnoses were incorrect.  Additionally, the 2010 and 2016 examiners determined that the Veteran did not have allergic, bacterial, granulomatous or vasomotor rhinitis or any other sinus conditions.  Treatment records further attribute the Veteran's sinus symptoms to her smoking. In sum, the Board finds that the most probative evidence fails to establish that the Veteran has a current sinus disability for which compensation can be awarded.

While the Veteran is competent to report symptoms of her sinus condition, the Veteran has not shown the medical expertise to diagnose a sinus disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board finds that the VA examinations are the most probative evidence of record.  The examiners reviewed the record, examined the Veteran, and applied accepted medical standards and principles.  In addition, the VA examiners assessments coincide with the record, which does not reflect a continuing sinus disability or a sinus condition that can be attributed to service.  

Additionally, while the Board is denying the claim based on a lack of a current disability, the Board also notes that although the service treatment records (STRs) show that the Veteran was diagnosed with sinusitis in October 1974 and was treated with saline nose drops.  In March 1975,  treatment notes found no sinusitis. Thus, there is no evidence of a chronic condition in service.

Given the evidence of record, the Board finds that a current diagnosis for a sinus condition has not been demonstrated.  Therefore, in the absence of proof of a current disability, the claim of service connection cannot be granted.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007).



ORDER

Entitlement to service connection for sinusitis with headaches is denied.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


